Exhibit 10.23

CLOSING AGREEMENT

THIS CLOSING AGREEMENT, made in duplicate, is entered into pursuant to Sections
6051.07 and 6091.06 of the Puerto Rico Internal Revenue Code of 2011
(hereinafter the “PR Code”) and Section 6126 of the Puerto Rico Internal Revenue
Code of 1994, as amended (hereinafter the “1994 Code”).

APPEAR

Honorable Jesús F. Méndez Rodríguez, in his capacity as Secretary of the Puerto
Rico Department of the Treasury, represented herein by Blanca A. Alvarez
Ramírez, CPA, Esq., Undersecretary of the Treasury (the “Secretary”);

DORAL FINANCIAL CORPORATION, employer identification number 66-0312162, a
corporation duly organized under the laws of the Commonwealth of Puerto Rico
with principal offices at 1451 F.D. Roosevelt Avenue, San Juan, Puerto Rico
(“DFC”), represented herein by Glen Wakeman in his capacity as President and
Chief Executive Officer;

DORAL BANK, employer identification number 66-0387312, a corporation duly
organized under the laws of the Commonwealth of Puerto Rico with principal
offices at 1451 F.D. Roosevelt Avenue, San Juan, Puerto Rico (“DB”), represented
herein by Glen Wakeman in his capacity as President and Chief Executive Officer;

DORAL MORTGAGE LLC, employer identification number 66-0365296, a limited
liability company duly organized under the laws of the Commonwealth of Puerto
Rico with principal offices at 1451 F.D. Roosevelt Avenue, San Juan, Puerto Rico
(“DMC”), represented herein by Glen Wakeman in his capacity as President and
Chief Executive Officer;

DORAL INSURANCE AGENCY, INC., employer identification number 66-0581930, a
corporation duly organized under the laws of the Commonwealth of Puerto Rico
with principal offices at 1451 F.D. Roosevelt Avenue, San Juan, Puerto Rico
(“DIA”), represented herein by Glen Wakeman in his capacity as President and
Chief Executive Officer; and

DORAL PROPERTIES, INC., employer identification number 66-0572283, a corporation
duly organized under the laws of the Commonwealth of Puerto Rico with principal
offices at 1451 F.D. Roosevelt Avenue, San Juan, Puerto Rico (“DP” and, together
with DFC, DB, DMC and DIA, hereinafter referred to as the “DFC Group”),
represented herein by Glen Wakeman in his capacity as President and Chief
Executive Officer.

WITNESSETH

WHEREAS, Section 6091.06(a)(1) of the PR Code provides that closing agreements
to be executed by the Secretary after December 31, 2010 in connection to issues
related to taxable years that commenced before January 1, 2011 or taxable
events, or transfer of property that occurred before January 1, 2011, shall be
governed by the provisions of the 1994 Code.

WHEREAS, Section 6091.06(a)(2) of the PR Code provides that closing agreements
to be executed by the Secretary after December 31, 2010 in connection to issues
related to taxable years that commence after December 31, 2010 or taxable
events, or transfer of property that occur after December 31, 2010, shall be
governed by the provisions of the PR Code.

WHEREAS, the appearing parties state and guarantee to each other that, in
accordance with the provisions of both the PR Code and the 1994 Code, they each
have full legal capacity and authority to enter into this Closing Agreement, and
they further state as follows:

REPRESENTATIONS

WHEREAS, the DFC Group has made the following representations:

A. The DFC Group is engaged in mortgage banking, banking, insurance, and
investment activities. The entities of the DFC Group maintain their books and
records under the accrual method of accounting, on the basis of a calendar year.
The DFC Group’s principal offices are located at 1451 F.D. Roosevelt Avenue, San
Juan, Puerto Rico.

 

–1–



--------------------------------------------------------------------------------

B. DFC initially owned an interest only strip (“IOs”) asset which was developed
from a series of transactions in which DFC sold or securitized substantially all
of the residential mortgage loans it produced, but retained the servicing rights
and a portion of the interest income. These servicing rights and interest income
entitled DFC to a future stream of cash flow based on the outstanding principal
balance of the mortgage loans, the contractual servicing fee and interest
spread. For accounting purposes, DFC recognized the IOs as an asset equal to the
present value of interest cash flows to be received in excess of the servicing
fees and the yield paid to the institutional purchaser of such loans which were
realized over time through the receipt of these “excess” interest cash flows
(hence the label of excess servicing). The fair value of the IOs was generally
determined based on market prices provided by dealers and external and internal
valuation models.

C. For income tax purposes, DFC recognized income from the excess servicing
flows as earned through the passage of time, i.e., during the life of the
mortgage loan, consistent with the provisions of EITF 99-20; not immediately
upon the sale or securitization of the mortgage.

D. Through several transactions, and pursuant to a closing agreement entered
into with the Secretary on December 9, 2004, as reiterated and supplemented by
closing agreements entered into with the Secretary on June 29,
2005, February 17, 2006 and September 26, 2006, DFC sold several of its IOs held
for more than six months realizing a long term capital gain.

E. On December 15, 2005, DFC announced that its Audit Committee had decided to
restate its financial statements for the periods from January 1, 2000 through
December 31, 2004 to record certain mortgage sales transactions with various
local financial institutions as loans payable secured by mortgage loans and to
reverse the gains previously recognized with respect to such sales. The net
effect of reversing the IOs and the mortgage loan sales resulted in a
substantial reduction of DFC’s income for book purposes, which would have
resulted in a concomitant reduction in its income tax liabilities during the tax
years covered by the restatement, which amounted to over $152 million, plus
interest thereon.

F. Pursuant to the closing agreement entered into by DFC and the Secretary on
September 26, 2006 and the prior closing agreements cited therein, the IOs were
recognized as a stand-alone asset independent from the mortgage pools that
originally created it, subject to a straight-line amortization allowance based
on a useful life of 15 years pursuant to Section 1023(k) of the 1994 Code. The
agreement further provides that:

1. A 15-year amortization would start on January 1, 2005 of the IOs adjusted tax
basis, which on such date equaled $889,723,361;

2. Since the book value of the IOs asset was minimal and could not be attributed
to any of the entities within the DFC Group, the DFC Group could apportion the
amortization deduction among the DFC Group in the manner in which they elect
upon the filing of their respective income tax returns;

3. As a stand-alone asset, the adjusted basis of the IOs would not be affected
by a sale by the DFC Group of the mortgage loans which originally created the
IOs, including the sale or transfer of the servicing rights over such mortgage
loans; and

4. The recharacterization for accounting purposes of the mortgage loan
transactions, resulting in the reversal of the IOs and mortgage loan sales,
would have no effect on the sale of the IOs within the DFC group as described
and covered in the closing agreements entered into on December 9, 2004, June 29,
2005 and February 17, 2006.

G. On September 7, 2009, DFC Group and the Secretary entered into another
closing agreement, in which the Secretary agreed to grant a two year moratorium
on the 15 year amortization period beginning January 1, 2009 and ending on
December 31, 2010. The moratorium effectively suspended the amortization
available to the DFC Group from January 1, 2009 through December 31, 2010. After
the agreed moratorium period, the amortization of the IOs will re-start on
January 1, 2011 for its remaining useful life, i.e., 11 years, under the same
terms and conditions as those outlined in the previous Closing Agreements
reached with the Secretary, and the IOs adjusted tax basis at January 1, 2011
will equal the IOs adjusted tax basis as of December 31, 2008.

H. The DFC Group amortized $123,443,072 of IO adjusted tax basis in its returns
for the taxable years 2005, 2006, 2007 and 2008, leaving a balance of
unamortized IO adjusted tax basis as of January 1, 2009 and, hence, January 1,
2011, of $766,280,289.

 

–2–



--------------------------------------------------------------------------------

WHEREAS, the substantial reduction of DFC’s income tax liabilities referred to
in representation paragraph E. above would have resulted in income tax
overpayments for such years, for which DFC would have been entitled to an income
tax refund, including interest.

WHEREAS, the closing agreements entered into by the DFC Group with the Treasury
Department allowed DFC to recover such overpayments in the form of future
reductions to taxable income, in lieu of amending the affected returns and
seeking repayment of said overpayments, plus interest thereon.

WHEREAS, at the 39% maximum marginal tax rate then in effect, the nominal value
of such future reduction in taxable income was $346,992,111, of which
$298,849,312 remained as of January 1, 2011.

WHEREAS, the nominal value of the current balance of unamortized IO adjusted tax
basis at present will depend upon whether the DFC Group files their income tax
returns under the PR Code (which would result in a nominal value of
$229,884,087, at the maximum marginal corporate tax rate presently in effect of
30%), or opt, instead, to determine their tax and file their returns under the
1994 Code for taxable years 2011 through 2015, as allowed by Section 1022.06 of
the PR Code (which would result in a nominal tax value of $261,231,917, again at
the applicable maximum marginal corporate tax rates).

WHEREAS, the United States’ economy has recently suffered a severe economic
recession, prompting the U.S. government, U.S. Federal Reverse, U.S. Treasury
and other governmental regulatory bodies to take action to help stabilize the
U.S. financial markets.

WHEREAS, Puerto Rico’s economy has been subject to an even longer period of
economic recession, thus negatively affecting the people of Puerto Rico, the
banking and financial industry, among others.

WHEREAS, DFC Group, in order to provide economic stability and stimulus to the
struggling economy and the people of Puerto Rico, instituted a Home Preservation
Program allowing certain Puerto Rican families, who are clients of the DFC Group
and diligent on their mortgage loans, to restructure their existing loans to
remain in their homes, often at a significant cost to the DFC Group.

WHEREAS, DFC Group wishes to continue and expand its current Home Preservation
Program to provide further economic stimulus to the economy and the people of
Puerto Rico, however, the new banking regulations, i.e., the Dodd-Frank Wall
Street Reform and Consumer Protection Act, make the continuance and expansion of
this Program difficult without DFC Group generating additional capital.

WHEREAS, DFC Group further wishes to participate in the Puerto Rico Development
Fund Loan Guaranty Program established by the Government Development Bank for
Puerto Rico (GDB) to provide further economic stimulus to the economy and the
people of Puerto Rico, for which additional capital is also required.

WHEREAS, it is in the Puerto Rico government’s best interest and consistent with
the public policy expressed in Section 28 of the Puerto Rico Banking Law to
increase the safety and soundness of the financial banking system and its
participants.

WHEREAS, it is in the Puerto Rico government’s interest to support the DFC Group
in generating additional capital to both promote the safety and soundness of the
financial banking system and provide much needed aid to the people of Puerto
Rico, thus facilitating Puerto Rico job retention, job creation and economic
growth.

DETERMINATIONS AND AGREEMENTS

NOW, THEREFORE, it is hereby determined and agreed based on the representations
made above, which are considered material facts, for Puerto Rico income tax
purposes as follows:

1. The DFC Group and the Secretary of the Treasury hereby agree to recognize the
value of the unamortized IO adjusted basis as a tax overpayment not recovered by
DFC for the period covered by the restatement, amounting to $229,884,087 as of
January 1, 2011. This overpayment of tax will be treated as a pre-payment of
income tax by the DFC Group and can be apportioned among

 

–3–



--------------------------------------------------------------------------------

and used by any member of the DFC Group to offset income taxes due to the Puerto
Rico Government as of January 1, 2011 and in future years, either through
reductions of estimated income taxes or through refunds over a period of 5
years, upon proper claim by Doral. Each year, the DFC Group shall notify the
Secretary of the allocation of the overpayment, or any remaining balance
thereof, among the members of the group through a statement submitted to the
Assistant Secretary for Internal Revenue, a copy of which shall be attached to
the applicable returns.

2. The balance of any unused overpayment will carry-over to future years
indefinitely until fully utilized through reductions of estimated income tax, or
refunded over a period of 5 years, and shall survive any change in control,
merger, acquisition, disposition, or sale of any stock or asset in any member of
the DFC Group (hereinafter the “Transaction”) without limitation.

3. Any provision in a previous agreement which may provide for a different
recognition of DFC’s overpayment of tax during the tax years covered by the
restatement shall not be applicable to taxable years of the DFC Group beginning
after December 31, 2010, as the DFC Group is subject to the provisions of this
agreement for taxable years beginning after December 31, 2010.

4. The DFC Group agrees to expand its Home Preservation Program by $50 million
allowing certain Puerto Rican families, who are clients of the DFC Group and
behind on their mortgage loan payments, to restructure or refinance their
existing loans to remain in their homes.

5. Upon request by the Puerto Rico Development Fund, the DFC Group agrees to
originate up to $20 million in commercial loans under Puerto Rico Development
Fund Loan Guaranty Program.

6. The matters contained in this Closing Agreement will be final and conclusive,
and will not be reopened, annulled, modified, set aside or disregarded by the
taxpayers, nor the Secretary or any civil servant, employee or agent of the
Commonwealth of Puerto Rico in any lawsuit, action or administrative proceeding,
or by the enactment of any law or issuance of any ruling, regulation, order or
decree, except in the event of fraud, malfeasance or misrepresentation of
material facts, in accordance with Section 6051.07 of the PR Code and
Section 6126 of the 1994 Code.

IN WITNESS WHEREOF, the parties hereto have subscribed and executed this closing
agreement, in San Juan, Puerto Rico, this 26th day of March of 2012.

 

SECRETARY OF THE TREASURY

OF PUERTO RICO

    DORAL FINANCIAL CORPORATION By:   LOGO [g671906ex10_23pg004a.jpg]     By:  
LOGO [g671906ex10_23pg004d.jpg]  

 

     

 

  Blanca A. Alvarez Ramírez, CPA, Esq.       Glen R. Wakeman   Undersecretary of
the Treasury       President and CEO DORAL INSURANCE AGENCY, INC.     DORAL
MORTGAGE LLC By:   LOGO [g671906ex10_23pg004b.jpg]     By:   LOGO
[g671906ex10_23pg004e.jpg]  

 

     

 

  Glen R. Wakeman       Glen R. Wakeman   President and CEO       President and
CEO DORAL BANK     DORAL PROPERTIES, INC. By:   LOGO [g671906ex10_23pg004c.jpg]
    By:   LOGO [g671906ex10_23pg004f.jpg]  

 

     

 

  Glen R. Wakeman President and CEO       Glen R. Wakeman President and CEO

 

–4–